Jim Johnson, Associate Justice, (dissenting). I do not agree with the majority view. The following having been prepared for the majority was after prolonged discussion rejected and now appear as my dissent. This is a will contest. The testator, Frank Garrett, executed a will on January 21, 1950, leaving his entire, estate to his brother, A. C. Garrett. The contestants (appellants) are a sister, Lillie Garrett Vinton, and a nephew (son of a deceased sister), Otis Harwell, decedent’s remaining heirs at law. Decedent died on February 27, 1962, and on March 29, 1962, appellee A. C. Garrett petitioned the Columbia Probate Court for admission of the will to probate. Thereafter appellants filed their contest. [Ark. Stat. Ann. § 62-2113 (Sup. 1963) ] After a lengthy trial the court dismissed the contest and admitted the will to probate. From this order' appellants have prosecuted this appeal. Appellants contend that the testator lacked testamentary capacity in that he was not capable of knowing the nature and extent of his property. This court has defined testamentary capacity as follows: “We have often defined mental capacity such as must be possessed by a testator in order for him to make a valid will. The rule has been generally expressed that sound mind and disposing memory, constituting testamentary capacity, is (a) the ability' on the part of the testator to retain in memory without prompting the extent and condition of propei'ty to be disposed of; (b) to comprehend to whom he is giving it; and (c) to realize the deserts and relations to him of those whom he excludes from his will. Taylor v. McClintock, 87 Ark. 243, 112 S. W. 405; [and other cases cited]. ’ ’ Shippen v. Shippen, 213 Ark. 517, 211 S. W. 2d 433 [emphasis ours]. We are here dealing with the first part of this three-fold test. Frank, Asa (A. C.) and Lillie were the three surviving children of Levi Garrett, who died in 1946 leaving a will devising his estate to A. C. and Frank. These appellants contested that will, unsuccessfully, alleging undue influence. After extensive litigation that contest was settled by payment of $4,000 to appellants when it was conceded that an apparently valid 1931 will made generally the same provisions as the later contested will. Lillie has lived in St. Louis for some forty years and Otis in Texas, with little contact with Levi, Frank or A. C. Levi was a successful farmer and a shrewd businessman, as is his younger son Asa. Asa bought farm land from his father and others as a young man and through hard work prospered. Sometime in the 1930’s oil was discovered on Levi and Asa’s property, the well known Magnolia oil field. Frank’s vast estate includes real property, enormous bahk accounts and substantial oil income from property obtained and inherited from his father. The briefs contain the abstract of testimony of sixty-three witnesses and eleven depositions; the record is voluminous. Testimony of neighbors, school mates, oil company employees who worked on the Garrett wells and townspeople is included. The most favorable testimony in support of Frank’s testamentary capacity (other than A. C.’s) was that of A. C.’s doctor, a general practitioner and a well respected man. He had occasion to see Frank five times, which was at A. C.’s home in 1949 when the doctor made professional calls on A. C.’s wife while she was dying of chronic nephritis, resultant pelagra and suffering from a psychosis common to Bright’s disease. The doctor apparently visited or chatted with Frank during four of these visits, and testified that as a result of these chats he considered Frank capable of understanding the nature and extent of his property. He also testified that his talks with Frank were about crops, cotton ginning the way it used to be done, the saw mill, all of which “reminded me [the doctor] of old times. The old timer talked like my dad used to, about your having to get up when you were h kid early in the morning and go outside in the field and run the cows out. ’ ’ Frank was never a patient of the doctor’s and apparently the only contact the witness had with Frank was the casual conversations which occurred during the doctor’s treatment of Frank’s sister-in-law who at the time was at the point of death. The bulk of the testimony in the record related to Frank’s later years, hardly surprising considering that he died in 1962 at eighty-three. However, there was testimony of at least five witnesses who had gone to school with Frank at the' ungraded Mount Nebo school. All of these witnesses were a few years younger than Frank, but the gist of the testimony is that when he did go to school, he was quiet, didn’t join the other children in games or talking, when he tried to read the teacher had to supply many or most of the ’words, that he probably didn’t finish the first or second' reader, that the other children made fun of him and considered him dull or stupid. After growing up, Asa, six years Frank’s junior, bought land and farmed successfully, married and raised a family; Frank continued to live with his parents and did so until their deaths. His father went into partnership with Asa in a cotton gin and Frank worked there as a helper, as well as at the Garrett saw mill. There is testimony that as a young man,. Frank was quiet, and that when he ventured to say something in a conversation, his father would say with a smile, “Frank, I don’t know whether you know or not,” which would end his attempt. Years later when Frank was talking to a live stock man about pigs, A. C. told the man, “Don’t pay any attention to him, he is always talking about damned old pigs and he hasn’t got any use for them.” Most of the testimony dealt with the period following discovery of oil on the Garrett property in the 1930’s. A number of the men who worked in the oil field testified. The trial court referred to them as “transients”. While it is true they were subject to transfer by the oil companies, we note that these workers saw and knew Frank over a period of, at a minimum, several years, and some for twenty or thirty years. These men saw Frank almost-daily since this field occupied in part the Levi Garrett farm. Frank is pictured as being as uncommunicative and inattentive as a child. Frank spent much of his time walking in the woods. When he came to the field, the men would speak to him and he would have little to say except to comment on the weather or his crop of peas. In response to their remarks relative to his wealth, he would say, “No, he didn’t have anything because the government took everything for taxes, bud (Asa) said so,” or “No, he didn’t have any money because the wells were turning to salt water, Bud said so,” or (according to one witness), “No, he didn’t have any money because it took everything to settle with Sister, Bud said so.” Frank’s attention span was so short he would then wander off back into the woods like a child. One man who lived next door to Frank for four years testified that Frank would bring him a quarter and ask Mm to buy “beefsteak, cheese and crackers” for Frank’s dinner. (Frank was then about sixty.) The man would buy all he could for the quarter and take it to Frank. This occurred a number of times, as was also testified to by the man’s wife. There was quite a bit of testimony that Frank desperately wanted a water well and a “Sunday car.” The “quarter” neighbor and his wife testified that some thirteen years after they moved from Columbia County they returned for a visit and happened to see Frank. Frank recognized his former close neighbor of many years and called him by name. When the man asked Frank what he was doing at that particular place (on the side of a new highway), Frank told him, “He come over there . . . every Thursday, and the man on the highway promised him a new automobile and he never had brought it, and he went over there every Thursday to see if he brought his new automobile.” Another neighbor testifed about giving Frank a ride to town one day. He also picked him up on the way back and when the neighbor stopped to do a little business, Frank went to someone who was selling apples. Frank was told that the apples were five cents each or three for a dime. Frank gave him ten cents and took two apples, one for himself and one for the neighbor. When the neighbor kidded Frank about shortchanging himself, he called the neighbor a liar. Another neighbor testified that one day he gave Frank a ride and when he got near Frank’s home, Frank got out and hid peanuts under some leaves beMnd a fence, “because he didn’t want Asa to know about the peanuts, he would take them away from him.” Another man testified that one day in the woods he saw Frank hide something in a tree, and after Frank was out of sight, investigated and found peanuts in the crotch of the tree. Almost all of the witnesses commented on Frank’s filth and aroma, especially after Levi’s death in 1946. (Levi had had a woman who cooked and washed for them.) Frank apparently never changed clothes, never washed them, and wore them until they wore out. One witness testified that Frank’s brother had said that Frank smelled so bad he and his son couldn’t eat when Frank was in the house; and another time, that they tried to get Frank to put on clean clothes, but had been unable to make him do so. Most of the witnesses agreed that Frank was odorous within conversation distance. Several of the oil field witnesses testified that Frank told them he looked forward to warm weather so he could wash in the creek. A number of them testified that he said a number of times he would rather have a water well than the oil wells so he could water his garden and grow water “millions” (melons), which he loved. . He lived in penury, extreme poverty. Filth was his constant companion. The simplest conveniences were denied him — running water, electricity, even gas, although he lived adjacent to an oil field. When he gave the neighbor the quarter to buy groceries, he would say that he didn’t need much. Another testified that Asa complained that he couldn’t get Frank to eat enough, that Frank wanted to save the food. A grocer testified that when Frank came in for his loaves of bread (apparently Frank’s primary food), cheese and peppermint sticks, if Frank had a bill (usually a $5, once a $20), Frank would say 1 hat had to do him a long time. When he gave her (the grocer) the $20 bill, Frank said Asa said the government got all their money so this twenty had to do him a long, long time. A passerby called a doctor to see Frank in 1956 after Frank was found collapsed by the roadside. This doctor testified in part as follows: “I found him to have bronchial pneumonia. Someone else was there at the time, but I do not remember who they were. I know Mr. A. C. Garrett, either he or some of his sons were there. I don’t remember. Frank had a rattle in his chest and he was spitting up blood and I advised that he be sent to the City Hospital at once. I gave him a shot of penicillin and he said he didn’t like the hospital and didn’t want to go because it cost too much. Frank said that. The blankets on the bed were very filthy. There was bread in the window with syrup on it and the house was very untidy and unclean.' Frank hadn’t shaved and hadn’t had a hair cut in a long time and he had the appearance of not being clean. ’ ’ Yet there is in evidence Frank’s 1956 federal income tax return showing a taxable income for that year (after deductions) of $41,144.24. Frank’s brother in a so-called exploratory deposition testified that Frank was quite capable of carrying on his own business, and did so regularly. However, examination of employees of various banks that housed Frank’s and Asa’s joint accounts revealed that few of them had ever seen Frank in a bank although Asa was a familiar sight, making deposits to the various accounts. It is established that Asa would deposit Frank’s oil income checks and hold out a little cash for Frank. Courthouse employees testified that they never saw Frank and that Asa took care of all assessment and other tax matters. An accountant testified that he had prepared Frank’s income tax returns for the year 1951 on, but he had never seen Frank-and had been hired and paid by Asa. A respected attorney testified that he had handled litigation for many years for the Garretts but he had never seen Frank in his office until shortly after settlement of Levi’s estate. Frank came in with Asa, and Asa told the attorney Frank wanted a will. "When the attorney asked Frank who he wanted to will his property to, Frank said, “I want to leave it to me.” The attorney explained that he (Frank) couldn’t receive his own property after his own death. The attorney testified that: “I then asked him again, what do you want to do with your property. I don’t remember the exact words of any of the rest of the conversation, but I do remember that he said he wanted to leave something to (and he gave a feminine name). I don’t recall what the name was. He said I want to leave something to this girl and I want to leave something to brother A. C. Mr. A. C. Garrett, who was seated by'my desk, then got up and said, I am sorry but we have to go. I don’t remember the exact words, but I do know he said, we will have to go and we will come back later. They got up and walked out and to my knowledge, neither of them ever came back into our law firm again, prior to the death of Mr. Frank. ’ ’ Some months later Frank executed a will at the local bank which the bank president had had a local attorney draw at the bank’s expense. This attorney had not seen Frank, but simply drew the will on directions related to him by the bank president (who had done business with Asa for years and who had on deposit — at no interest — much of the money involved in this litigation). After the will -was executed, it was immediately placed in Asa’s lockbox in the same bank. There are a number of instruments- — deeds, releases, agreements, etc. — of record to which Frank was a party. One notary public testified that she had seen Frank sign a particular instrument some years earlier, and then on recall testified that after reflection she' remembered that Asa had carried the instrument out of her presence to get Frank’s signature on it. There seems to be no dispute that Frank could write, or at least sign his name, but other than the will, only one or two witnesses testified that they had actually seen him sign his name, and that only because they had notarized his signature. Asa was present during the entire trial and heard all of the myriad testimony showing the obvious lack of testamentary capacity of his brother, and chose not to take the stand to deny or refute the testimony of any of the witnesses or to subject himself to cross-examination. We have only his “exploratory” deposition which in part describes events immediately prior to Frank’s death: “He never grunted in his life. He wasn’t sick at all before he died. He was up over there the day before he died. Ray [Asa’s son] went over there and lit the heater and the stove in there and got his breakfast on and he was in the kitchen there and he tended to it and finished it up and ate whatever he got ready. The next morning they found him dead. He wasn’t sick. Ray went over there and found him. Ray told me about it, he came back over there and told me. He lived over there by us where we could kinder look after him.” Appellants properly offered the testimony of the undertaker as follows: “It was stated that [he] would testify that he was called to get Mr. Frank Garrett’s body after his death, that he found him in the little house across the road from A. G. Garrett, that it was a real cold day when he went out .there and rigor mortis had completely set in; that the skin on Frank Garrett’s leg had rotted off to the bone, that three of his toes had no skin on them, and his instep bone was without skin on the top of it; that he had been excreting in his clothes for some days; that he had three pair of clothes on that were so filthy that he could not unbutton them and take them off, and they were so stiff with the filth that he had to cut them off with a knife; that it took three knives to cut them all off; that it was the only body that was so stinking that they couldn’t take care of it in the undertaking parlor and had to carry it out to the garage; that the body was so deteriorated that they were unable to obtain any circulation to embalm it and therefore, requested permission to seal the casket and such permission was granted by Mr. A. C. Garrett’s family. He will testify that the body was filthy and when he attempted to wash the body, when he touched the skin it would fall off and they were unable to clean it up. He will also testify that during his entire years in the undertaking business, which is more than fifteen years, he had never seen a body in such terrible condition even though, he had handled some bodies found three days after death, where maggots had set in, and once where a body had been submerged for a couple of days in water.” On the whole case it is inescapable that Asa had allowed his mentally weak brother very small amounts to live upon, advising him that his sister had taken it, that the government was getting it, or that the wells were going to salt water, resulting in Frank’s firm fixation that they were practically at starvation’s door. All in all, this case presents in essence a portrait of a person of limited capabilities, looked after by his family, assigned simple jobs at the gin, the saw mill or on the farm which he was capable of doing and did do; a person of very limited intellectual scope who was completely unable to translate oil wells into a water well. That is to say Frank did not, and I think could not, visualize the oil wells (that he apparently so disliked for mining the farm) as an income-producing means of obtaining the two things that were his heart’s desire, a water well and a car. The question here is not whether Frank Garrett would have willed his property as is provided in the instrument here involved, but rather whether he was competent to make a will. On trial de novo on the record before us, it is my view that the testator not only did not know the extent of his property but that he was incapable of so knowing, which is one of the essentials of testamentary capacity. For the lack of testamentary capacity, the decree of the court admitting the purported will to probate should be reversed. For the reasons stated, I respectfully dissent. I am authorized to say that Justices Robinson and Holt join me in this dissent.